Citation Nr: 0503135	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  96-08 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a compensable original evaluation for 
bilateral conjunctivitis, rated as non-compensable disabling 
prior to June 25, 2002.  

3.  Entitlement to an increased evaluation for bilateral 
conjunctivitis, rated as 10 percent disabling subsequent to 
June 25, 2002.  


WITNESSES AT HEARING ON APPEAL

Appellant and his friend C.F.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 1998, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing is in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  A psychiatric disability was not present in service or 
manifested within one year of discharge, and is not shown to 
be related to service or a service-connected disability.

3.  Prior to June 25, 2002 the veteran's bilateral 
conjunctivitis was not shown to be active, there was no 
evidence of ongoing treatment, and no residuals associated 
with conjunctivitis.

4.  Subsequent to June 25, 2002, the veteran's bilateral 
conjunctivitis was shown to be active with bilateral itching, 
burning and redness.




CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service or caused by a service-connected 
disability, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

2.  The criteria for a compensable disability evaluation 
prior to June 25, 2002 for the veteran's bilateral 
conjunctivitis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a Diagnostic Code 6018 (2004)..

3.  The criteria for a disability evaluation subsequent to 
June 25, 2002 in excess of 10 percent for bilateral 
conjunctivitis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a Diagnostic Code 6018 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Additionally, VA must notify the veteran of what is necessary 
for his claim to be granted and must ask the veteran to 
submit all available evidence.

The Statement of the Case (SOC) dated in October 1995 and the 
Supplemental Statements of the Case (SSOCs) dated in July 
1996 and July 2002 advised the veteran of the laws and 
regulations pertaining to his claims.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that his claim for service connection 
for a psychiatric disability was being denied because there 
was no medical evidence linking a disability to service.  The 
veteran was told that his claims seeking a higher rating for 
his bilateral conjunctivitis was being denied because his 
disability did not meet the criteria for a higher rating.  
The SOC and SSOCs made it clear to the veteran that in order 
to prevail on his claims, he needed to present evidence that 
his psychiatric disability is related to service or was 
manifested within one year of his discharge, or that his 
bilateral conjunctivitis met the criteria for a higher 
rating.  The RO sent letters dated in August 2001 and May 
2002 that told the veteran about the VCAA and informed him 
what evidence the RO would obtain and what he needed to do.  
These letters asked the veteran to provide any evidence he 
had.  The RO obtained service medical records, and VA 
treatment records.  The RO provided the veteran with a VA 
examination in June 2002 and the veteran testified at a 
personal hearing in May 1998.  The veteran has not indicated 
that there is any other evidence available.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a psychiatric 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there is some evidence of current complaints of 
depression based on the veteran's testimony, there is no 
objective indication that there is a possibility that such a 
depression, which began long after military service, could be 
in any way associated with service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Indeed, in view of the absence of 
abnormal findings in service, and the lack of any record of 
treatment for this disability, any opinion relating this 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in February 1995.  Thereafter, the claims was denied 
in part and granted in part in a rating decision dated April 
1995.  The RO sent letters related to the VCAA and the duty 
to assist to the appellant in August 2001 and May 2002.  
These notifications were well after the April 1995 rating 
decision.  Only after that rating action was promulgated did 
the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the appellant's claim after the May 2002 
letter.  See, SSOC issued to the appellant in July 2002.  In 
reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See, 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless 
error).  With respect to the question of development it must 
be stressed that accrued benefits cases must be adjudicated 
on the basis of the evidence of record (either actually or 
constructively) at the time of the veteran's death.  
38 U.S.C.A. § 5121.  Thus, no development at this time could 
possibly change the disposition of this case.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in August 2001 
and May 2002 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating the claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Certain 
specified chronic diseases such as psychoses may be presumed 
to have been incurred in service if manifested to a degree of 
10 per cent or more within one year of separation from 
service, the absence of any findings of such disease during 
service notwithstanding.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2004)

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran's service medical records are negative for any 
diagnosis of a psychiatric disability or other mental 
disability.  There are no treatment notes or other doctor's 
opinion indicating that the veteran suffers from a 
psychiatric disability that is related to service.  The VA 
treatment notes are silent on this subject.  The veteran 
testified that he was once told that his depression was 
related to his service-connected eye disability, but he did 
not submit medical evidence to support that, and there is no 
medical evidence in the claims file that suggests a link to 
service or to a service-connected disability.  No psychiatric 
disability was diagnosed within one year of discharge from 
service.  In fact, it is not even clear now exactly what 
disability the veteran suffers from..  He does not appear to 
be receiving regular treatment for a psychiatric disability.  
None of the medical evidence suggests a link between any 
current psychiatric disability and the veteran's military 
service or a link to a service-connected disability.

Based on the above, the Board finds that service connection 
is not warranted for a psychiatric disability.  There is no 
indication of a link to service for a psychiatric disability.  
None of the medical evidence suggests any link to service.  
There is no indication of any psychiatric disability 
diagnosed or treated in service or within one year of 
service.  The only service indication is the veteran's own 
statement that he was told his depression was related to his 
service-connected eye disability.  There is no medical 
evidence in the record to support that.  As noted above, the 
Board declines to obtain an etiology opinion related to the 
veteran's psychiatric disability.  Since there is no medical 
evidence of an injury or disease suffered in service or 
shortly after service, and no current treatment for a 
psychiatric disability, any opinion offered by the examiner 
would be purely speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The Board 
acknowledges the veteran's belief that his psychiatric 
disability is related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, service connection is not warranted for 
this disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  The Board notes also that there is no 
evidence that the veteran's psychiatric disability or heart 
disease was manifested to a degree of 10 percent within one 
year of leaving service.  Therefore, the veteran's 
psychiatric disability cannot be presumed to be service-
connected. 38 C.F.R. §§ 3.307, 3.309 (2004).  Service 
connection is not warranted for a psychiatric disability 
claimed as secondary to bilateral conjunctivitis since there 
is no medical evidence supporting such a link.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2004).


III.  Increased evaluation for bilateral conjunctivitis 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a compensable 
disability rating prior to June 25, 2002, and in excess of 10 
percent subsequent to June 25, 2002 or at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Under the regulations 0 percent rating is warranted for 
conjunctivitis if it is healed with no residuals.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (2004).  A higher rating, of 10 
percent is warranted if there is active conjunctivitis, with 
objective symptoms.  Id. 

Prior to June 25, 2002, there is no evidence of active 
conjunctivitis in the record.  The VA treatment notes do not 
indicate any treatment for conjunctivitis or any complaints 
of active disease.  Therefore, there is no basis for a 
compensable rating prior to June 25, 2002.  Id.

On June 25, 2002, the veteran underwent a VA examination.  
The veteran complained of bilateral ocular redness, itching, 
and burning.  The examiner noted the veteran's corrected 
vision to be 20/20.  The examiner diagnosed the veteran with 
bilateral active conjunctivitis.  Based on that finding, the 
RO assigned a 10 percent disability rating subsequent to June 
25, 2002.  There is no schedular basis on which to assign a 
higher rating.  Id.

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's bilateral conjunctivitis has caused marked 
employment interference or requires frequent medical 
treatment.  There is no evidence suggesting that the veteran 
has been hospitalized specifically for that condition.  The 
veteran did testify to his belief that he has not been hired 
for jobs due to his eye disability, but there is no 
corroborating evidence of this and no indication that 
conjunctivitis would adversely affect the performance of his 
job duties.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a compensable rating prior to June 25, 2002 
or a rating in excess of 10 percent subsequent to June 25, 
2002.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to a compensable original evaluation for 
bilateral conjunctivitis prior to June 25, 2002, is denied.  

Entitlement to an increased evaluation for bilateral 
conjunctivitis, rated as 10 percent disabling subsequent to 
June 25, 2002, is denied.  


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


